Filed 11/2/22 P. v. Cutler CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B322546
                                                               (Stanislaus County
           Plaintiff and Respondent,                            Super. Ct. No. 1485161)
           v.

 DAVID EVAN CUTLER,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Stanislaus County, Scott Steffen, Judge. Affirmed in part,
vacated in part and remanded with directions.
      Thomas Owen, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Michael P. Farrell, Assistant
Attorney General, Julie A. Hokans and Galen N. Farris, Deputy
Attorneys General, for Plaintiff and Respondent.
                     _____________________
      Defendant and appellant David Evan Cutler challenges his
conviction of voluntary manslaughter (Pen. Code, § 192, subd.
(a))1 for fatally stabbing Trevor Bolton. He contends that there
was no substantial evidence to support his conviction because the
only reasonable conclusion was that he acted in self-defense. We
disagree. Cutler also contends that he is entitled to a new
sentencing hearing in light of two newly enacted ameliorative
laws, Assembly Bill No. 124 (2021-2022 Reg. Sess.) and Assembly
Bill No. 518 (2021-2022 Reg. Sess.). We agree, and we will
remand the case to the trial court to reconsider his sentence.
           FACTS AND PROCEEDINGS BELOW
       On the afternoon of Sunday, March 8, 2015, Bolton and his
neighbor, Jordan Panella, were riding their skateboards on a
residential street in Modesto, along with the six-year-old son of
Bolton’s girlfriend, who was riding his bicycle. The three were
traveling to the parking lot of a nearby medical center, where
they planned to continue riding their skateboards. A tan, diesel-
powered 1983 Mercedes drove up behind them, with Cutler
driving, and his girlfriend, Candice Jenkins, in the passenger
seat.
       According to Panella, Cutler’s car was driving at high
speed, and as it passed the skateboarders, it came uncomfortably
close to Bolton. Bolton yelled at the car to slow down and raised
his arms. The car stopped about 20 yards ahead. Bolton rode his
skateboard up to the car, and he and Cutler yelled at one




     1 Unless otherwise specified, subsequent statutory
references are to the Penal Code.




                                2
another. The argument did not escalate into a physical fight, and
eventually Cutler drove away.
       Jenkins also testified about this initial confrontation. She
stated that the car was not speeding, and Bolton was riding his
skateboard back and forth across both lanes, making it difficult
for the car to pass him. Cutler yelled “Get out of the road” at
Bolton as he drove past, and Bolton grew angry, raising the
skateboard up over his head as if he were going to attack them
with it. Cutler pulled to the side of the road, and Bolton rushed
toward the car, shouting, “You need to get out of the car,” and
“Come on, pussy, what are you gonna do? What are you gonna
do?” Cutler tried to defuse the situation by telling Bolton, “Hey I
skate too. Go back on the side of the road.” Ultimately, Cutler
said “Fuck you,” and drove away, at Jenkins’s urging.
       After the initial confrontation, Bolton and the others
proceeded to the medical center, which was just a few minutes
away. Cutler drove back to the home where he and Jenkins lived
and dropped Jenkins off. He seemed frustrated and upset, and
he left the car running while he went into the house. He told
Jenkins he was going to deal with the situation with Bolton, and
he grabbed his own skateboard, which he planned to show to
Bolton to demonstrate that he was a skateboarder too. He then
drove away.
       About 20 minutes after he first encountered Bolton, Cutler
drove into the parking lot of the medical center, close to the area
where Bolton and his friends were skateboarding. The medical
center’s surveillance camera captured the confrontation, and the
video was played for the jury. Bolton approached the car, yelling
at Cutler. Cutler got out of the car and stood next to the driver’s
seat, and argued with Bolton, who got up in Cutler’s face. The




                                 3
surveillance video does not clearly show who struck first, but
Panella acknowledged that he saw Bolton headbutt Cutler, and a
bystander testified that Bolton started the fight. In the ensuing
melee, Bolton appeared to get the better of Cutler, throwing him
against the car door and grabbing him by the hair. But Cutler
was armed with a knife, which he swung at Bolton. Bolton
suffered two stab wounds in the abdomen, as well as shallow,
defensive wounds on his upper arm and the tip of his finger. The
fight ended approximately 10 seconds after it started, when
Bolton threw Cutler to the ground. Bolton then reached into the
car, grabbed the keys, and flung them.
       After the fight was over, Bolton told Panella that he had
been stabbed, and Panella could see puncture wounds in Bolton’s
abdomen. According to one witness, after the fight Cutler asked
what had happened, as if he didn’t know. Bolton walked into the
medical center, with Panella accompanying him and Cutler
following behind. Bolton received treatment at the medical
center and was later transported to a hospital where he died from
blood loss.
       Cutler remained on the scene and was interviewed by
police. He told an officer that he might have stabbed Bolton with
his keys. A police sergeant watched a surveillance video that
appeared to show Cutler place an object in the shrubs by a
fountain in front of the medical center. The sergeant found a
folding knife with four finger holes similar to those on brass
knuckles. There was blood on the knife. Cutler’s girlfriend
Jenkins recognized the knife as one that she and Cutler kept
under the mattress of their bed for protection. She had not seen
the knife for several months.




                                4
       Cutler testified in his own defense. He claimed the latch of
the trunk on the car was broken, and that he had kept the knife
in the driver’s side door compartment for the past several months
to make it easier to open the trunk. Cutler claimed that he also
used the knife sometimes to open the glove compartment and to
operate the stereo in the more than 30-year-old car.
       He described the initial confrontation similarly to Jenkins:
he was driving at a reasonable speed, when he saw Bolton riding
his skateboard in the middle of the street. He slowed down and
managed to go around Bolton, who told him to slow down. Bolton
continued yelling at him and challenged him to get out of the car
and fight. Cutler stopped the car short of a red light, and Bolton
skated toward him fast, striking the car and holding the
skateboard in his hand as if he were going to swing it at the car.
Cutler then drove away.
       When he returned home, he grabbed his skateboard, put it
in his car, and drove back toward where he had encountered
Bolton. He did not expect to fight Bolton, but wanted to tell him
that he was a skateboarder too, to “squash whatever he was mad
about” so there would not be an issue between the two if he ever
ran into Bolton again. According to Cutler, Bolton approached
him at the medical center parking lot, said, “I’m going to take
your car,” and headbutted him. Cutler had never been in a fight
before and was terrified. Cutler claimed he did not have the
knife in his hand at this point, but when Bolton threw him into
the door of the car, he managed to reach into the door
compartment and grab it. Cutler denied that he intended to
unfold the knife, and testified that it must have opened on its
own. Cutler then stabbed Bolton while trying to fend him off.




                                 5
Cutler admitted that he hid the knife afterward and lied to police
about using it because he was afraid.
       In rebuttal, a police detective testified that the lock of
Cutler’s trunk was missing, and that he was able to open it using
his index finger, without needing a knife. The prosecution also
introduced evidence that Bolton appeared to have suffered a
knife wound on the back of his upper arm. In the surveillance
video of the fight, Cutler appears to strike at Bolton’s arm only at
the beginning, before he would have had an opportunity to reach
back into the car.
       The prosecution charged Cutler with one count of murder
(§ 187, subd. (a)) and one count of possession of metal knuckles
(§ 21810), and alleged that he personally used a dangerous or
deadly weapon in the commission of the murder (§ 12022, subd.
(b)(1)). At the conclusion of the prosecution’s case in chief, the
trial court granted Cutler’s motion for acquittal on the murder
charge, and amended the charge to the lesser included offense of
voluntary manslaughter (§ 192, subd. (a)).
       The jury convicted Cutler of manslaughter and possession
of brass knuckles, and found true the allegation that he
personally used a knife in the killing. The court sentenced Cutler
to an aggregate sentence of seven years, consisting of the middle
term of six years for manslaughter, plus a one-year enhancement,
to be served consecutively, for using a weapon. The court stayed
the sentence on the weapon possession charge under section 654.
       Cutler filed a timely notice of appeal.




                                 6
                          DISCUSSION
A.     Substantial Evidence Supported Cutler’s
       Manslaughter Conviction
       Cutler contends that we must reverse his manslaughter
conviction because the prosecution failed to present substantial
evidence that he did not act in self-defense in killing Bolton. “[A]
homicide is justifiable and noncriminal where the actor possessed
both an actual and reasonable belief in the need to” kill to defend
himself from imminent danger to life or great bodily injury.
(People v. Stitely (2005) 35 Cal.4th 514, 551.) The prosecution
bears the burden of proving beyond a reasonable doubt that the
defendant did not act in self-defense. (People v. Banks (1976) 67
Cal.App.3d 379, 384.)
       Substantial evidence is “evidence which is reasonable,
credible, and of solid value from which a rational trier of fact
could find [the] defendant guilty beyond a reasonable doubt.”
(People v. Cage (2015) 62 Cal.4th 256, 275.) When we review for
substantial evidence, “[w]e do not reweigh the evidence or revisit
credibility issues, but rather presume in support of the judgment
the existence of every fact that could reasonably be deduced from
the evidence.” (People v. Alvarez (2009) 178 Cal.App.4th 999,
1004.) We may reverse only if “no rational trier of fact
reasonably could have found defendant[ ] guilty” on the basis of
the evidence. (People v. Letner and Tobin (2010) 50 Cal.4th 99,
166.)
       Cutler argues that the only rational conclusion from the
evidence presented at trial was that he acted in self-defense. He
notes that the surveillance video showed that Bolton approached
him the moment he got out of the car, and that Bolton started the
fight by headbutting him almost immediately afterward. Bolton




                                 7
was physically larger than Cutler, and his friend Panella was
standing nearby, ready to join the attack. According to Cutler,
the only reason he took the knife out of the car and stabbed
Bolton was because he reasonably feared imminent great bodily
injury.
       But this account leaves out other evidence. Cutler had
engaged in a confrontation with Bolton shortly before the
stabbing. Although he claimed that he was merely frustrated, he
admitted that the incident made him “mad,” and Jenkins, his
girlfriend at the time, agreed that the incident made him upset.
Cutler testified that he kept the knife in his car and used it to
help open the trunk and glove compartment, and to operate the
stereo. But Jenkins said she and Cutler kept the knife under
their mattress, and she had not seen it in several months, though
she had ridden in the car that same day. A reasonable jury could
have concluded that Cutler took the knife from home with him
when he went to confront Bolton.
       Cutler testified that he grabbed the knife from inside the
car only after Bolton headbutted him and pushed him into the car
door, but other evidence suggested that he had the knife in his
hand from the beginning of the confrontation. Bolton suffered a
knife wound on his upper arm, and the surveillance video footage
indicated that Cutler struck Bolton on his upper arm only near
the beginning of the fight, before Bolton pushed him toward the
car door. If Cutler’s account were correct, he would have had less
than two seconds to reach into the door compartment, pull out
the knife, and unfold it, all while Bolton was continuing to attack
him.
       “ ‘The right of self-defense is not available to a person who
seeks a quarrel with the intent to create a real or apparent




                                 8
necessity of exercising self-defense.’ ” (People v. Enraca (2012) 53
Cal.4th 735, 761, quoting CALJIC No. 555.) A rational jury could
have concluded that this is what Cutler did. Angry at Bolton
after the initial confrontation, he returned to the scene armed
with a large knife and sought to continue the fight there.
Because we cannot rule out this possibility, we must affirm
Cutler’s manslaughter conviction.
B.     The Case Must Be Remanded to Allow the Court to
       Consider Resentencing Cutler in Light of Two New
       Laws
       Cutler contends that we must remand his case to allow the
trial court to consider resentencing him in light of two newly
enacted statutes. The People concede this is correct, and we
agree.
       In 2021, after Cutler was convicted, the Legislature
enacted two new laws affecting criminal sentencing in ways
relevant to this case. Assembly Bill No. 124 (Stats. 2021, ch. 695)
amended section 1170 to create a presumption in favor of
imposing the lower term in all cases where the defendant’s youth
was a contributing factor in the commission of the offense.2 The

      2 “During the 2021-2022 legislative term, the Legislature
introduced three bills proposing changes to section 1170 in a
variety of ways. (Assem. Bill [No.] 124 (Stats. 2021, ch. 695, § 5),
Assem[.] Bill No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021,
ch. 719, § 2), and Sen[.] Bill No. 567 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 731, § 1.3).) The three bills were approved by
the Governor and filed with the Secretary of State on October 8,
2021. Senate Bill No. 567 . . . bears the highest chapter number
and is presumed to be the last of the three approved by the
Governor. (Gov. Code, § 9510.) To the extent there are conflicts




                                 9
statute applies in cases where the defendant was under 26 years
of age at the time of the commission of the offense. (§§ 1016.7,
subd. (b), 1170, subd. (b)(6)(B).) Assembly Bill No. 518 (2021-
2022 Reg. Sess.) (Stats. 2021, ch. 441, § 1) amended section 654 to
provide that “[a]n act or omission that is punishable in different
ways by different provisions of law may be punished under either
of such provisions.” (§ 654, subd. (a).) Previously, section 654
forbade double punishment for a single act or omission, but
required the trial court to impose sentence “under the provision
that provides for the longest potential term of imprisonment.”
(Former § 654.)
       Because both of these laws are ameliorative, in that they
provide a possibility for defendants to receive a reduced sentence,
and because the Legislature did not provide otherwise, the laws
apply retroactively to defendants whose convictions were not yet
final at the time the laws became effective. (People v. Banner
(2022) 77 Cal.App.5th 226, 240 [Assem. Bill No. 124]; People v.
Sek (2022) 74 Cal.App.5th 657, 673 [Assem. Bill No. 518].)
       Both of the new laws apply to Cutler, whose case was not
yet final when the laws became effective on January 1, 2022. He
was 23 years old when he stabbed Bolton, so he is a youth as
defined in section 1170, subdivision (b)(6)(B). The trial court
applied section 654 and stayed his sentence for possession of



between the three bills, Senate Bill No. 567 . . . takes precedence.
(In re Thierry S. (1977) 19 Cal.3d 727, 738-739 . . . .) Because the
bills are not in conflict and the changes at issue in this appeal
were introduced by Assembly Bill [No.] 124, for ease of
discussion, we refer to Assembly Bill [No.] 124 rather than
Senate Bill No. 567. . . .” (People v. Gerson (2022) 80 Cal.App.5th
1067, 1074, fn. 2.)




                                 10
brass knuckles because the court found that Cutler’s possession
of the knife with brass knuckles was inseparable from his use of
the weapon in killing Bolton. Under the new version of section
654 as amended by Assembly Bill No. 518, the trial court would
have had discretion to stay the sentence for manslaughter and
impose sentence for possession of brass knuckles instead.
       We may refuse to remand a case for resentencing if the
record shows that to do so would be futile. (See People v. Lopez
(2019) 42 Cal.App.5th 337, 342.) But nothing in the trial court’s
comments at sentencing indicates that the court would have
refused to impose a lower sentence if the new laws had been in
effect at that time. Thus, we will remand the case for the trial
court to hold a new sentencing hearing under these new laws.3
                         DISPOSITION
       The judgment of conviction is affirmed, but Cutler’s
sentence is vacated, and the case is remanded to the trial court
for a new sentencing hearing.
      NOT TO BE PUBLISHED




      3  Cutler notes another recent enactment that may affect
the resentencing hearing. Senate Bill No. 81 (Reg. Sess. 2021-
2022) amended section 1385 to provide that when sentencing a
defendant, “the court shall dismiss an enhancement if it is in the
furtherance of justice to do so, except if dismissal of that
enhancement is prohibited by any initiative statute.” (Stats.
2021, ch. 721, § 1, enacting § 1385, subd. (c)(1).) This law applies
to all sentencings after January 1, 2022. (People v. Sek, supra, 74
Cal.App.5th at p. 674.)




                                11
                                           BENKE, J.*


We concur:



             CHANEY, J.                    BENDIX, Acting P. J.




      * Retired  Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                12